Order filed July 28, 2015




                                         In The


        Eleventh Court of Appeals
                                     __________

                                No. 11-15-00169-CV
                                    __________

    IN RE THE STATE OF TEXAS EX REL. MICHAEL MUNK


                            Original Mandamus Proceeding


                                        ORDER
       This is an original mandamus proceeding filed by Relator, the State of Texas,
acting by and through the District Attorney for the 106th Judicial District, Michael
Munk.     Relator seeks an emergency temporary stay requesting a stay of the
enforcement of an order, issued on July 22, 2015, to produce discovery by 5:00 p.m.
on July 30, 2015. The trial court’s order to produce discovery bears the style “State
of Texas v. Dimas Gonzalez,” and was entered by the trial judge of the 106th District
Court of Dawson County, Texas. However, the order to produce discovery does not
bear a trial court cause number. It appears to have been filed in a criminal proceeding
that has not yet been filed in the trial court.
      Pursuant to the authority of TEX. R. APP. P. 52.10(b), Relator’s motion seeking
temporary relief is granted. The enforcement of the order to produce discovery is
stayed for all purposes pending further order of this court.
      Furthermore, upon reviewing State’s application for emergency temporary
stay and for writs of mandamus and prohibition, the Court requests Real Party in
Interest Dimas Gonzalez to file a response. This response is due on or before
August 10, 2015. If Respondent, Judge Carter T. Schildknecht, desires to file a
response, it is also due on or before August 10, 2015.




                                                     PER CURIAM


July 28, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2